Exhibit 10.2(B): Form of Stock Option Agreement

YAHOO! INC.

1995 STOCK PLAN

NOTICE OF STOCK OPTION GRANT

[Insert Name]

[Insert Address]

You have been granted an option to purchase Common Stock of Yahoo! Inc., a
Delaware corporation (the “Company”), as follows:

 

Date of Grant:    [            ] Vesting Commencement Date:    [            ]
Exercise Price Per Share:    [            ] Total Number of Shares Granted:   
[            ] Total Price of Shares Granted:    [            ] Type of Option:
   Nonstatutory Stock Option Term/Expiration Date:    [            ] Vesting
Schedule:    This Option may be exercised, in whole or in part, in accordance
with the following schedule: [Vesting provisions to be determined at time of
grant] Post Termination Exercise Period:    This Option may be exercised for a
period of [            ] days after termination of your employment relationship
except as set out in Sections 7 and 8 of the Stock Option Agreement (but in no
event later than the Expiration Date). You understand and agree that termination
of your employment relationship for purposes of this Option shall occur on the
Termination Date (as defined in Section 6 of the Stock Option Agreement).

By your signature and the signature of the Company’s representative below, or by
indicating your acceptance of this award through the Company’s online acceptance
procedure, you and the Company agree that this Option is granted under and
governed by the terms and conditions of the 1995 Stock Plan and the Stock Option
Agreement, which are hereby incorporated by reference and made a part of this
document.

 

OPTIONEE:     YAHOO! INC.

 

    By:  

 

[EMPLOYEE NAME]       Chief Executive Officer



--------------------------------------------------------------------------------

YAHOO! INC.

1995 STOCK PLAN

STOCK OPTION AGREEMENT

 

1. Grant of Option. Yahoo! Inc., a Delaware corporation (the “Company”), hereby
grants to the optionee (the “Optionee”) named in the Notice of Stock Option
Grant (the “Notice of Grant”), an option (the “Option”) to purchase the total
number of shares of Common Stock (the “Shares”) set forth in the Notice of
Grant, at the exercise price per share set forth in the Notice of Grant (the
“Exercise Price”) subject to the terms, definitions and provisions of the 1995
Stock Plan, as amended (the “Plan”), adopted by the Company, which is
incorporated in this Stock Option Agreement (this “Agreement”) by reference. In
the event of a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall govern. Unless otherwise defined in this
Agreement, the terms used in this Agreement shall have the definitions set forth
in the Plan.

If designated as an Incentive Stock Option in the Notice of Grant, this Option
is intended to qualify as an “incentive stock option” as such term is defined in
Section 422 of the Code.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the vesting schedule set forth in the Notice of Grant (the
“Vesting Schedule”) and with the provisions of Sections 9 and 10 of the Plan as
follows:

 

  (i) Right to Exercise.

 

  (a) This Option may not be exercised for a fraction of a share.

 

  (b) In the event of the Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 6, 7 and 8
below, subject to the limitations contained in Sections 2(i)(c) and (d).

 

  (c) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in the Notice of Grant.

 

  (d) If designated as an Incentive Stock Option in the Notice of Grant, in the
event that this Option becomes exercisable at a time or times which, when this
Option is aggregated with all other incentive stock options granted to the
Optionee by the Company or any Parent or Subsidiary, would result in Shares
having an aggregate fair market value (determined for each Share as of the Date
of Grant of the option covering such Share) in excess of $100,000 becoming first
available for purchase upon exercise of one or more incentive stock options
during any calendar year, the amount in excess of $100,000 shall be treated as a
Nonstatutory Stock Option, pursuant to Section 5(b) of the Plan.

 

  (ii) Method of Exercise.

 

  (a) This Option shall be exercisable by delivering notice to the Company or a
broker designated by the Company in such form and through such delivery method
as shall be acceptable to the Company or the designated broker, as appropriate
(the “Exercise Notice”). The Exercise Notice shall specify the election to
exercise the Option and the number of Shares in respect of which the Option is
being exercised, shall include such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan and
applicable law, and shall be accompanied by payment of the Exercise Price. This
Option shall be deemed to be exercised upon receipt by the Company or the
designated broker of such notice accompanied by the Exercise Price.

 

1



--------------------------------------------------------------------------------

  (b) As a condition to the exercise of this Option, the Optionee agrees to make
adequate provision for federal, state or other tax withholding obligations, if
any, which arise upon the exercise of the Option or disposition of Shares,
whether by withholding, direct payment to the Company, or otherwise.

 

  (c) No Shares will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any Stock Exchange. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is exercised with respect to such Shares.

 

3. Continuance of Employment/Service Required. The Vesting Schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Agreement. Employment or service for only a
portion of the vesting period, even if a substantial portion, will not entitle
the Optionee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Sections 6, 7 and 8 below or under the Plan.

 

4. Method of Payment. Payment of the Exercise Price shall be by any of, or a
combination of, the following methods at the election of the Optionee: (i) cash;
(ii) check; (iii) surrender of other shares of Common Stock of the Company which
(a) in the case of shares initially acquired from the Company (upon exercise of
a stock option or otherwise), have been owned by the Optionee for such period
(if any) as may be required to avoid a charge to the Company’s earnings, and
(b) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised; or
(iv) delivery of a properly executed Exercise Notice together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the exercise price; provided that the
Administrator may from time to time limit the availability of any non-cash
payment alternative.

 

5. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the Company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require the Optionee to make any representation and
warranty to the Company as may be required by any applicable law or regulation.

 

6. Termination of Relationship. In the event of termination of the Optionee’s
Continuous Status as an Employee or Consultant, the Optionee may, to the extent
otherwise so entitled at the date of such termination (the “Termination Date”),
exercise this Option during the Post Termination Exercise Period set out in the
Notice of Grant. To the extent that the Optionee was not entitled to exercise
this Option at the date of such termination, or if the Optionee does not
exercise this Option within the time specified in the Notice of Grant, the
Option shall terminate. Further, to the extent allowed by applicable law, if the
Optionee is indebted to the Company on the date of termination, the Optionee’s
right to exercise this Option shall be suspended until such time as the Optionee
satisfies in full any such indebtedness.

 

7. Disability of Optionee. Notwithstanding the provisions of Section 6 above, in
the event of termination of the Optionee’s Continuous Status as an Employee or
Consultant as a result of Total Disability, the Optionee may, but only within
twelve (12) months from the date of termination of employment (but in no event
later than the date of expiration of the term of this Option as set forth in
Section 10 below), exercise the Option to the extent otherwise so entitled at
the date of such termination. To the extent that the Optionee was not entitled
to exercise the Option at the date of termination, or if the Optionee does not
exercise such Option (to the extent otherwise so entitled) within the time
specified in this Agreement, the Option shall terminate.

 

2



--------------------------------------------------------------------------------

8. Death of Optionee. In the event of the death of the Optionee during the
period of the Optionee’s Continuous Status as an Employee or Consultant, or
within thirty (30) days following the termination of the Optionee’s Continuous
Status as an Employee or Consultant, the Option may be exercised, at any time
within twelve (12) months following the date of the Optionee’s death (but in no
event later than the date of expiration of the term of this Option as set forth
in Section 10 below), by the Optionee’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the Optionee was entitled to exercise the Option at the date of death or, if
earlier, the date of termination of the Optionee’s Continuous Status as an
Employee or Consultant. To the extent that the Optionee was not entitled to
exercise the Option at the date of death or termination, as the case may be, or
if the Optionee’s estate or the person who acquired the right to exercise the
Option by bequest or inheritance does not exercise such Option (to the extent
otherwise so entitled) within the time specified in this Agreement, the Option
shall terminate.

 

9. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution. The
designation of a beneficiary does not constitute a transfer. This Option may be
exercised during the lifetime of the Optionee only by the Optionee. The terms of
this Option shall be binding upon the executors, administrators, heirs,
successors and assigns of the Optionee.

 

10. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

11. No Additional Employment Rights. The Optionee understands and agrees that
the vesting of Shares pursuant to the Vesting Schedule is earned only by
continuing as an Employee or Consultant at the will of the Company (not through
the act of being hired, being granted this Option or acquiring Shares under this
Agreement). The Optionee further acknowledges and agrees that nothing in this
Agreement, nor in the Plan which is incorporated in this Agreement by reference,
shall confer upon the Optionee any right with respect to continuation as an
Employee or Consultant with the Company, nor shall it interfere in any way with
his or her right or the Company’s right to terminate his or her employment or
consulting relationship at any time, with or without cause.

 

12. Notice of Disqualifying Disposition of Incentive Stock Option Shares. If the
Option granted to the Optionee in this Agreement is an Incentive Stock Option,
and if the Optionee sells or otherwise disposes of any of the Shares acquired
pursuant to the Incentive Stock Option on or before the later of (a) the date
two years after the Date of Grant, or (b) the date one year after transfer of
such Shares to the Optionee upon exercise of the Incentive Stock Option, the
Optionee shall notify the Company in writing within thirty (30) days after the
date of any such disposition. The Optionee agrees that the Optionee may be
subject to the tax withholding provisions of Section 13 below in connection with
such sale or disposition of such Shares.

 

13. Tax Withholding. The Optionee shall pay to the Company promptly upon
request, and in any event at the time the Optionee recognizes taxable income in
respect of the Option, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Option. Such
payment may be made by any of, or a combination of, the following methods:
(i) cash or check; (ii) out of the Optionee’s current compensation;
(iii) surrender of other shares of Common Stock of the Company which (a) in the
case of shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Optionee for such period (if any)
as may be required to avoid a charge to the Company’s earnings, and (b) have a
Fair Market Value on the date of surrender equal to the amount required to be
withheld; (iv) by electing to have the Company withhold from the Shares to be
issued upon exercise of the Option that number of Shares having a Fair Market
Value equal to the minimum statutory amount required to be withheld or
(v) delivery of a properly executed Exercise Notice together with irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds required to pay the amount required to be withheld; provided
that the Administrator may from time to time limit the availability of any
non-cash payment alternative. For these purposes, the Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined (the “Tax Date”).

 

3



--------------------------------------------------------------------------------

All elections by the Optionee to have Shares withheld to satisfy tax withholding
obligations shall be made in writing in a form acceptable to the Administrator
and shall be subject to the following restrictions:

 

  (i) the election must be made on or prior to the applicable Tax Date;

 

  (ii) once made, the election shall be irrevocable as to the particular Shares
of the Option as to which the election is made;

 

  (iii) all elections shall be subject to the consent or disapproval of the
Administrator;

 

  (iv) if the Optionee is subject to Section 16 of the Exchange Act, the
election must comply with the applicable provisions of Rule 16b-3 promulgated
under the Exchange Act and shall be subject to such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

 

14 Notices. Any and all notices, designations, consents, offers, acceptances and
any other communications provided for herein shall be given in writing and shall
be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Optionee, to the Optionee’s address
appearing on the books of the Company or to the Optionee’s residence or to such
other address as may be designated in writing by the Optionee. Notices may also
be delivered to the Optionee, during his or her employment, through the
Company’s inter-office or electronic mail systems.

 

15. Bound by Plan. By signing this Agreement, the Optionee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

 

16. Imposition of Other Requirements. If the Optionee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Optionee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

17. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Optionee and
the beneficiaries, executors, administrators, heirs and successors of the
Optionee.

 

18. Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

19. Entire Agreement. This Agreement, the Notice of Grant and the Plan contain
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

20. Governing Law. This Agreement and the rights of the Optionee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

 

21. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

22. Signature. This Agreement shall be deemed executed by the Company and the
Optionee upon execution by such parties (or upon the Optionee’s online
acceptance) of the Notice of Grant.

 

4